Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered April 27, 1995, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Golia, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The Supreme Court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and statements made by the defendant to law enforcement officials. The police officers had probable cause to arrest the defendant since the car in which the defendant was a passenger had stolen license plates and the rear vent window was missing (see, People v Bigelow, 66 NY2d 417, 423).
The defendant’s contention that the Supreme Court improperly denied that branch of his omnibus motion which was to suppress the search of the knapsack in which a gun was discovered is unpreserved for appellate review since he did not contest the search at the suppression hearing (see, CPL 470.05 [2); People v Dickens, 88 NY2d 1031; People v Monahan, 237 AD2d 623). Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.